Citation Nr: 1431005	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right knee pain and limitation of motion, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for left knee pain and limitation of motion, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1999 with subsequent service in the Army National Guard, to include periods of active duty from December 2003 to March 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A review of the Virtual VA and Veterans Benefits Management System paperless claims files reveal a copy of the May 2014 Appellate Brief.  The remaining documents are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.  

The issues of service connection for low back and hip disabilities are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  

2.  Right knee pain and limitation of motion was first manifest during service and is not attributed to a known clinical diagnosis or pathology.  

3.  Left knee pain and limitation of motion was first manifest during service and is not attributed to a known clinical diagnosis or pathology.  


CONCLUSIONS OF LAW

1.  Right knee joint pain is presumed to have been incurred during the Veteran's Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

2.  Left knee joint pain is presumed to have been incurred during the Veteran's Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein below, a discussion of VA's duties to notify and assist is not necessary at this time.  

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 68 Fed. Reg. 34541 (June 10, 2003).

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.

The signs and symptoms which may be manifestations of undiagnosed illness include, but are not limited to, muscle pain and joint pain.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed rather than undiagnosed illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 56, 703 (1998).

In this case, the Veteran meets all of the above criteria.  As an initial matter, the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  

During service, the Veteran was seen for bilateral knee pain, but a pathology was not identified.  In this regard, in December 1995, there was a notation of mild bursitis of the right knee, but a subsequent X-ray examination report revealed that there was no fracture, dislocation, or other bone or joint abnormality, and that soft tissue was unremarkable.  The impression was that he had normal knees.   

After separation, the Veteran continued to endorse bilateral knee pain and there was objective evidence of pain and limited motion on examination in April 2010; however, the knee pain has not been attributed to a known clinical diagnosis.  Although there was a notation of bumps consistent with Osgood-Schlatter's disease, that diagnosis was neither entered nor confirmed by X-ray examination.  In addition, there was a report that there was a small traction type osteophyte, but that was considered to be of little, if any, clinical significance.  The report also noted that the knees were well maintained with no other abnormality.  As such, the Board finds that there is no underlying pathology to account of the muscle or joint complaints.  

Based upon the evidence as provided, the Veteran has an undiagnosed illness productive of a bilateral knee joint/muscle disability.  The Board reiterates that since the small spurs were of no clinical significance, the complaints of knee pain cannot be attributed to such insignificant findings.  Accordingly, service connection for right knee and left knee pain and limitation of motion due to undiagnosed illness is warranted.  


ORDER

Service connection for right knee joint pain and limitation of motion due to undiagnosed illness is granted.  

Service connection for left knee joint pain and limitation of motion due to undiagnosed illness is granted.  


REMAND

The Veteran contends that he has right hip and low back disabilities that were incurred during service.  

As an initial matter, the Veteran reported that he was treated for right hip and low back injuries during service, but, unfortunately, the National Personnel Records Center (NPRC) has indicated that some of the service treatment records from February 1984 to February 1999 were unavailable and all of the service treatment records from December 2003 to March 2005 were unavailable.  In these circumstances, VA has a heightened duty to assist.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).

The VA treatment records contain a notation of mild degenerative changes in the low back, and in January 2010, the Veteran reported that he injured his low back while trying to lift a tire during service.  The VA treatment records also contain a history of right hip muscle strain.  The Veteran reported in November 2010 that he was put on a physical profile as a result of a hip injury in 1989.  To date, the Veteran has not been afforded VA examinations to determine the etiology of the claimed low back and right hip disabilities, and therefore, examinations are necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered to the Veteran for the claimed low back and right hip disabilities.

The Veteran should be notified that he may submit medical evidence and clinical records to support his claim.

2.  The RO should then have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed low back and right hip disabilities.  

The claims file and a copy of this Remand should be made available to the examiner for review in connection with his or her evaluation.  

A detailed history should be elicited from the Veteran and any tests deemed necessary should be performed.  

The examiner should then provide the following opinions:

A)  Whether it is at least as likely as not (a 50 percent probability or greater) that the claimed low back disability had its clinical onset during service or is otherwise related to an event or incident in service, to include lifting a tire.  

The examiner should also address whether any arthritis of the low back manifested within one year of separation from each period of service (i.e. February 2000 and March 2006).  

B)  Whether there is an objective pathology to account for the Veteran's complaints of right hip pain.

Whether it is at least as likely as not (a 50 percent probability or greater) that the claimed right hip disability had its clinical onset during service or is otherwise related to an event or incident in service, to include complaints of right hip pain from overuse in 1989.  

The examiner should also address whether any arthritis of the right hip manifested within one year of separation from each period of service (i.e. February 2000 and March 2006).   

The examiner should be made aware that some of the Veteran's service treatment records, to include all of the service treatment records from December 2003 to March 2005, are unavailable for review and that the requested opinions cannot be based on a lack of documented treatment during service.  

The examiner should also be made aware that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

The examiner is requested to provide a rationale for any opinion expressed.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


